        Case 1:19-cv-00545-WMS Document 16 Filed 07/07/20 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

DAVID JIMERSON,

                          Plaintiff,

               v.                                                            DECISION AND ORDER
                                                                                  19-CV-545S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________

       1.      Plaintiff David Jimerson brings this action pursuant to the Social Security

Act (“the Act”), seeking review of the final decision of the Commissioner of Social Security

that denied his applications for supplemental security income and disability insurance

benefits under Titles II and XVI of the Act. (Docket No. 1.) This Court has jurisdiction

over this action under 42 U.S.C. § 405(g).

       2.      Plaintiff protectively filed his applications with the Social Security

Administration on August 26, 2015. Plaintiff alleged disability beginning March 22, 2014,

due to diabetes with diabetic neuropathy; bipolar disorder; lumbar spondylosis; and

essential tremor (R. 1 at 85). Plaintiff’s application(s) were denied, and he thereafter

requested a hearing before an administrative law judge (“ALJ”).

       3.      On January 8, and February 28, 2018, ALJ Lynette Gohr held a hearing at

which Plaintiff—represented by counsel—and Vocational Expert Rachel Duchon

appeared and testified. (R. at 97-142, 143-53, 82.) At the time of the hearing, Plaintiff

was 49 years old, with a limited education, and had past relevant work as a chauffeur

(medium exertion). (R. at 91.) The ALJ found that plaintiff could not perform his past


       1Citations   to the underlying administrative record are designated as “R.”
         Case 1:19-cv-00545-WMS Document 16 Filed 07/07/20 Page 2 of 10




relevant work due to the residual functional capacity to perform only light work (R. at 91,

86).

        4.      The ALJ considered the case de novo and, on April 18, 2018, issued a

written decision denying Plaintiff’s applications for benefits. After the Appeals Council

denied Plaintiff’s request to review the ALJ’s decision, he filed the current action,

challenging the Commissioner’s final decision. 2 (Docket No. 1.)

        5.      Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. (Docket Nos. 11, 13.) Plaintiff filed a response on

February 28, 2020 (Docket No. 14), at which time this Court took the motions under

advisement without oral argument. For the reasons that follow, Plaintiff’s Motion (Docket

No. 11) is granted, and Defendant’s Motion (Docket No. 13) is denied.

        6.      A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971). Where evidence is deemed susceptible to more than

one rational interpretation, the Commissioner’s conclusion must be upheld.                         See

Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).


        2The ALJ’s April 18, 2018, decision became the Commissioner’s final decision on this matter when
the Appeals Council denied Plaintiff’s request for review. R. at 1.

                                                   2
       Case 1:19-cv-00545-WMS Document 16 Filed 07/07/20 Page 3 of 10




      7.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams ex rel. Williams v. Bowen,

859 F.2d 255, 258 (2d Cir. 1988).          If supported by substantial evidence, the

Commissioner’s finding must be sustained “even where substantial evidence may support

the plaintiff's position and despite that the court’s independent analysis of the evidence

may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference and will not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      8.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court of the United States recognized the validity

of this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-142 (1987).

      9.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,
             the [Commissioner] next considers whether the claimant has
             a “severe impairment” which significantly limits his physical or
             mental ability to do basic work activities. If the claimant
             suffers such an impairment, the third inquiry is whether, based
             solely on medical evidence, the claimant has an impairment
             which is listed in Appendix 1 of the regulations. If the claimant
             has such an impairment, the [Commissioner] will consider him
             disabled without considering vocational factors such as age,

                                            3
          Case 1:19-cv-00545-WMS Document 16 Filed 07/07/20 Page 4 of 10




               education, and work experience; the [Commissioner]
               presumes that a claimant who is afflicted with a “listed”
               impairment is unable to perform substantial gainful activity.
               Assuming the claimant does not have a listed impairment, the
               fourth inquiry is whether, despite the claimant’s severe
               impairment, he has the residual functional capacity to perform
               his past work. Finally, if the claimant is unable to perform his
               past work, the [Commissioner] then determines whether there
               is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 404.1520; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       10.     Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, supra,

482 U.S. at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step

is divided into two parts.     First, the Commissioner must assess the claimant's job

qualifications by considering his physical ability, age, education, and work experience.

Second, the Commissioner must determine whether jobs exist in the national economy

that a person having the claimant's qualifications could perform.           See 42 U.S.C.

§ 423(d)(2)(A); 20 C.F.R. § 404.1520(f); see also Heckler v. Campbell, 461 U.S. 458, 460

(1983).

       11.     The ALJ analyzed Plaintiff’s claim for benefits under the process set forth

above. At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity since the alleged onset date of March 22, 2014. (R. at 84.) At step two, the ALJ

found that Plaintiff has the following severe impairment: diabetes with diabetic

neuropathy; bipolar disorder; lumbar spondylosis; and essential tremor. Id. at 85. Plaintiff

also claims as severe impairments fibromyalgia (No. 11-1, Pl. Memo. at 1, 10-12), now

arguing that the ALJ disregarded that ailment and failing to evaluate it properly under



                                              4
        Case 1:19-cv-00545-WMS Document 16 Filed 07/07/20 Page 5 of 10




SSR 12-2p (id. at 10-12). At step three, the ALJ found that Plaintiff does not have an

impairment or combination of impairments that meets or medically equals any

impairment(s) listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 85-86.)

       12.    Next, the ALJ found that Plaintiff retained the residual functional capacity

(“RFC”) to perform light work except plaintiff can occasionally climb stairs and ramps, but

never climb ropes. Ladders, or scaffolds; can occasionally balance, stoop, kneel, crouch,

and crawl; can occasionally reach overhead and occasionally perform fingering and fine

manipulation with the bilateral upper extremities; can frequently push and pull with

bilateral upper extremities; can never perform overhead work with the bilateral upper

extremities; can never work at unprotected heights or around dangerous machinery; can

tolerate frequent interaction with supervisors, coworkers, and the public; and is limited to

simple, routine tasks and simple work-related decisions.

(R. at 86.)

       13.    At step four, the ALJ found Plaintiff is unable to perform any past relevant

work. (R. at 91.) At step five, the ALJ found that there are jobs that exist in significant

numbers in the national economy that Plaintiff can perform; the vocational expert opined

that a hypothetical claimant like Plaintiff with his RFC, age, education, and work

experience could perform such light duty occupations as usher, counter clerk, or conveyor

line bakery worker. (R. at 91-92.) Accordingly, the ALJ found that Plaintiff is not disabled.

(R. at 92.)

       14.    Plaintiff argues that the RFC determination is not supported by substantial

evidence because the ALJ failed to evaluate his fibromyalgia properly, the ALJ failed to

reconcile according substantial weight to Dr. Michael Rosenberg but rendering an RFC



                                             5
        Case 1:19-cv-00545-WMS Document 16 Filed 07/07/20 Page 6 of 10




inconsistent with the doctor’s opinion (No. 11-1, Pl. Memo. at 1, 10-12, 12-16). He also

argues that the mental RFC determination lacked substantial evidentiary support because

it was based solely on impermissible common-sense judgment and not mental health

opinions from the record (id., at 1, 16-12). For the reasons that follow, this argument is

adopted in part.

       15.    As for impairments consideration at Step Two, Plaintiff bears the burden of

establishing that he or she has a severe impairment, “which is ‘any impairment or

combination of impairments which significantly limits [the claimant’s] ability to do basic

work,’” Miller v. Berryhill, No. 16CV6467, 2017 U.S. Dist. LEXIS 153578, at *20 (W.D.N.Y.

Sept. 20, 2017) (Telesca, J.); see 20 C.F.R. § 404.1520(c).             An impairment or

combination of impairments found to be “not severe” when medical evidence establishes

only a slight abnormality or a combination of slight abnormalities which would have no

more than a minimal effect on an individual’s ability to work, SSR 85-28, 1985 SSR LEXIS

19 (1985). In this Circuit, this Step Two severity analysis “may do no more than screen

out de minimis claims,” Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995). Despite this

level of screening at Step Two, Plaintiff still has the burden to show that their impairments

or combination of impairments significantly limited his or her ability to perform work.

       16.    As for Plaintiff’s claimed fibromyalgia, SSR 12-2p requires a claimant

provide evidence of fibromyalgia (or “FM”) from the diagnosis of an acceptable medical

source, with that diagnosis cannot be inconsistent with other record evidence, SSR 12-

2p, 2012 WL 3104869 (July 25, 2012) (see No. 13-1, Def. Memo. at 16-17; No. 11-1, Pl.

Memo. at 10). That claimant must have a history of widespread pain and evidence of

other disorders were excluded as cause and either at least eleven positive tender points



                                             6
         Case 1:19-cv-00545-WMS Document 16 Filed 07/07/20 Page 7 of 10




on examination that are found bilaterally and both above and below the waist (at particular

locations identified in the Social Security Ruling) or repeated manifestations of six or more

fibromyalgia symptoms, signs, or co-occuring conditions (manifestations of fatigue,

cognitive or memory problems, waking unfreshed, depression, anxiety disorder, or

irritable bowel syndrome), SSR 12-2p, Section II.A., B., 2012 WL 3104869, at *2-3 (see

No. 13-1, Def. Memo. at 17; No. 11-1, Pl. Memo. at 10).

       17.     The ALJ found that Plaintiff’s physician merely noted that there were

“‘numerous tender points’ but there is no sufficient documentation of these tender points

or other diagnostic criteria that satisfy Social Security Ruling 12-2p” (R. at 85).

       18.     Plaintiff argues the ALJ disregarded his diagnosis of FM despite taking

medication for that ailment, and examination findings of tender points (No. 11-1, Pl.

Memo. at 10). The ALJ also failed to consider Section II.B. criteria of six or more FM

symptoms (id. at 11). Plaintiff concludes that, under SSR 12-2p, the ALJ should have

recontacted Plaintiff’s physician when there was a lack of sufficient information to

determine whether he had FM (id.), see Cooper v. Commissioner of Soc. Sec.,

No. 17CV1058, 2019 WL 1109573, at *4 (W.D.N.Y. Mar. 11, 2019) (Roemer, Mag. J.).

       19.     Defendant retorts that Plaintiff had not established either SSR 12-2p criteria.

As for Section II.A., Defendant contends that Plaintiff’s doctors did not specify tender

points to establish the existence of FM (Docket No. 13-1, Def. Memo. at 17). As for

Section II.B., the ALJ considered manifestations of FM by declaring that Plaintiff lacked

sufficient documentation of “other diagnostic criteria” (R. at 85) for FM under SSR 12-2p

(id. at 18).




                                              7
        Case 1:19-cv-00545-WMS Document 16 Filed 07/07/20 Page 8 of 10




       20.    On Section II.A., the ALJ did not recontact Drs. Chaudhry and Ashtown or

NP Betker to determine whether Plaintiff’s FM met the criteria for SSR 12-2p. As found

in Cooper, supra, 2019 WL 1109573, at *4, SSR 12-2p

       “directs an ALJ to take additional steps, such as recontacting the claimant's
       treating physicians, when the record lacks adequate information to
       determine whether the claimant has a medically determinable impairment
       of fibromyalgia. 2012 SSR LEXIS 1, at *4, 2012 WL 3104869, at *4. Thus,
       rather than reject Cooper's fibromyalgia as a medically determinable
       impairment due to insufficient evidence in the record, the ALJ should have
       recontacted Dr. Burns or one of Cooper's other physicians to determine
       whether Cooper's fibromyalgia satisfies the criteria set forth in SSR 12-2p,
       2012 SSR LEXIS 1,” id.

       21.    Similarly, the ALJ found the record was incomplete without recontacting

medical practitioners about the number and location of Plaintiff’s tender points. Thus,

Plaintiff’s motion for judgment is granted.

       22.    This error is not harmless, cf., e.g., Howard v. Comm’r, 203 F. Supp. 3d

282, 297 (W.D.N.Y. 2016) (Wolford, J.), because the ALJ did not factor in FM with

Plaintiff’s other impairments deemed to be severe at subsequent Steps and in finding

Plaintiff’s physical RFC.

       23.    The ALJ instead relied upon credibility findings of Plaintiff and the ALJ’s

conclusion that Plaintiff was not forthcoming about the duration of his general body pain

since that pain was first mentioned to physicians in August 2015 while claiming that he

endured that pain in years past (R. at 90). Defendant argues that the ALJ still considered

Plaintiff’s generalized pain complaints (No. 13-1, Def. Memo. at 19) but that consideration

was in fact rejection of this ailment.

       24.    Regarding Section II.B., the ALJ did consider this standard and found that

the record did not support meeting this impairment for deeming it to be severe at step two



                                              8
        Case 1:19-cv-00545-WMS Document 16 Filed 07/07/20 Page 9 of 10




(R. at 85).    Given the disposition of Plaintiff’s FM claim under Section II.A, the

consideration of Section II.B. is of no moment.

       25.    Plaintiff next complains that the ALJ did not reconcile the substantial weight

given to the opinion of Dr. Rosenberg (R. at 90), that Plaintiff had a slow, deliberate gait,

he was diagnosed with FM, that his pain was in the range of 9 in a 0-10 pain scale,

squatted only 30% because of global pain (R. at 485, 89), concluding that Plaintiff has

moderate limitations (among other functions) for prolonged standing and walking, and

had severe restrictions for activities requiring fine manipulation (R. at 487, 89-90), while

rendering an RFC inconsistent with that opinion. The inconsistencies were with fine

manipulation, walking, and standing limitations (R. at 487, 89-90).

       26.    Dr. Rosenberg found the standing limitation was due to moderate hip pain,

leg pain, ankle pain, and back pain and myalgias in both arms and legs and fine

manipulation restrictions due to hand tremors (R. at 487). All of these may be symptoms

of FM that the ALJ dismissed as being not severe.

       27.    Finally, given the result herein and the remand regarding Plaintiff’s physical

impairments, this Court need not discuss the ALJ’s consideration of his mental

impairments. Remand also provides an opportunity to revisit the mental impairment

findings.


       IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 11) is GRANTED.

       FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket

No. 13) is DENIED.




                                             9
         Case 1:19-cv-00545-WMS Document 16 Filed 07/07/20 Page 10 of 10




         FURTHER, that this case is REMANDED to the Commissioner of Social Security

for further proceedings consistent with this opinion.

         FURTHER, that the Clerk of Court is directed to CLOSE this case.



         SO ORDERED.


Dated:         July 7, 2020
               Buffalo, New York


                                                       s/William M. Skretny
                                                     WILLIAM M. SKRETNY
                                                    United States District Judge




                                            10
